Order, Supreme Court, Bronx County (Stanley Green, J.), entered September 14, 2009, which, to the extent appealed from as limited by the briefs, denied plaintiffs motion for leave to amend and supplement his bill of particulars and granted defendant City of New York’s motion to preclude plaintiffs expert from testifying, unanimously affirmed, without costs.
*452The court properly denied plaintiffs motion to amend and supplement his bill of particulars to incorporate a new theory of liability after the filing of the note of issue and absent a reasonable excuse for the delay in moving (Lupo v Pro Foods, LLC, 68 AD3d 607, 608 [2009]). In light of the foregoing, the court properly precluded plaintiffs expert from testifying as to the new theory. Concur—Friedman, J.P., Sweeny, DeGrasse, Richter and Manzanet-Daniels, JJ.